DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Application
This office action is in response to the Application filed on 03/08/2021.  
Claims 1-10 are presented for examination. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/08/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has being considered by the examiner.
Drawings
The drawings submitted on 03/08/2021 are accepted.
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1, 3-7 and 9-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10, it is unclear what scope and meaning “each controller moves authority for access processing to data in a logical area allocated to the controller between the controllers”,  “allocated to the own controller”, “deletes data before update in the first storage area, and moves data” refer to. Particularly, it is unclear what are relationships for the highlighted limitations, e.g., each controller, the controller, the controllers, the own controller. Similar issues regarding “the own controller” and/or “each controller” are found in claims 3, 4, 6 and 9. 
Regarding claims 1 and 10, it is also unclear what data the highlighted “data is written and data is relocated” and “deletes data before update… and moves data” refers to.  
Claim 5 recites “the identical storage area”. It is also unclear what scope and meaning “the identical storage area” refers to.
Claim 7 recites “duplication of data as a movement target to be moved from the storage area with another data, and deletes the data as the movement target from the storage area without moving the data as the movement target when the duplicate data is present and is invalid”. It is unclear what scope and meaning “ …to be moved from the storage area with invalid” refers to.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Takada et al. (US 2011/0167232; hereinafter Takada).
Regarding independent claim 1 and 10 (taking claim 1 as exemplary analysis), Takada teaches a storage system that includes one or more storage media (Figs. 1-4; [0147], The memory package 130 has a shared memory region 131 and a cache memory region 132; [0150]-[0151], One or a plurality of logical volumes 152 are formed in the grouped storage regions) and a plurality of controllers that provides a storage function to a host ) and in which the plurality of controllers shares a storage area of the storage medium (
[0010], the microprocessors contained in a common microprocessor package share the local memories within the microprocessor package, the shared memory stores), 
wherein the storage area in which data is written and data is relocated is allocated to each controller ([0010], first use authority information representing authority to use each of the logical volumes, in the first use authority information, reception authority information representing authority to receive the commands relating to the logical volumes and execution authority information representing authority to process the commands using the logical volumes are associated with each other for each of the logical volumes beforehand), 
each controller moves authority for access processing to data in a logical area allocated to the controller between the controllers, for a first storage area in which there is data related to the logical areas of the plurality of controllers by moving the authority for the access processing from a first controller to a second controller (
[0010], (1-1) switches the reception authority information relating to a movement target logical volume out of the reception authority information stored in the allocation table, from a microprocessor package serving as a movement source to a microprocessor package serving as a movement destination, in order to update the allocation table;

[0210], FIG. 13 is a flowchart showing how processing for checking a movement of the owner authority is performed. The microprocessor 121 determines whether a notification of a movement of the owner authority is received or not (S50). When the owner authority management table T31 within the shared memory 131 is updated, the shared memory 131 notifies each package memory 122 of that the owner authority management table T31 is updated), each of the first controller and the second controller writes data after update related to a Write request to the storage area allocated to the own controller (
[0010], transfers a command extracted from a queue for accumulating unprocessed commands to the microprocessor package serving as a movement destination when the reception authority information is already moved to the microprocessor package serving as a movement destination, (3-2) moves the execution authority information to the microprocessor package serving as a movement destination when all of commands in process are lost) and 
deletes data before update in the first storage area, and moves data for which the own controller has the authority for the access processing in the first storage area to another storage area allocated to the own controller while taking over the allocation of the first81 storage area in relocation processing of relocating data ([0010], (3-3) deletes the second volume configuration information corresponding to the movement target logical volume from the local memories within the microprocessor package serving as a movement source, (4) the microprocessor package serving as a movement destination (4-1) accumulates commands to be received from the first communication part or the microprocessor package serving as a ).
Regarding claim(s) 8, Takada further teaches wherein when authority for writing and relocation for the first storage area is allocated to the first controller, the second controller stores invalidation information for invalidating the data before update in the first storage area in response to the Write request, and notifies the first controller of the invalidation information asynchronously with the Write request ([0182]-[0183], “asynchronous processing,” is an attribute representing the microprocessor 121 for performing a different processing that does not directly relate to the command processing…. The different processing that does not directly relate to the command processing can be, for example, processing for rearranging the volume configuration information that is a characteristic of the present embodiment, destage processing, and processing for diagnosing the presence/absence of a failure. Upon the broadest reasonable interpretation, the second controller invalidating data and notifying the first controller is a different processing because it does not directly relate to write command).  
Regarding claim(s) 9, Takada further teaches wherein each controller performs the takeover asynchronously with the movement of the data in the relocation processing ([0182]-[0183], “asynchronous processing,” is an attribute representing the microprocessor 121
for performing a different processing that does not directly relate to the command processing …The different processing that does not directly relate to the command processing can be, for example, processing for rearranging the volume configuration information that is a characteristic of the present embodiment, destage processing, and processing for diagnosing the presence / absence of a failure. Upon the broadest reasonable interpretation, takeover is rearranging the volume configuration information, which is a different processing that is not directly relate to the command processing).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Takada et al. (US 2011/0167232; hereinafter Takada) in view of Chen et al. (US 2009/0300082; hereinafter Chen).
Regarding claim(s) 2, Takada does not explicitly teach, in an analogous art of memory management, Chen teaches wherein when there is no valid data in the storage area, the allocation of the storage area is released ([0028], When a storage space has been allocated (i.e. occupied by invalid data) and when the continuous space of such storage space reaches the capacity of the erase unit of the storage device, the controller of the storage device will release the physical memory block allocated to the logical block.  In other words, when a storage space that has been allocated by invalid data is found, the storage space is only released when its size reaches a minimum (i.e. equal to the capacity of the erase unit of the storage device). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of Takada and Chen before them, to improve Takada’s storage allocation with Chen’s release allocation when the storage space is occupied by invalid data. The motivation of doing so would be for the benefits of reusability of the storage space and improve the memory performance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY C. CHAN whose telephone number is (571) 272-9992.  The examiner can normally be reached on Monday - Friday 9 AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACY C CHAN/            Primary Examiner, Art Unit 2138